Laughlin, J. (concurring):
The plaintiff in this case is conducting publicly every Sunday the same business that it conducts on week days and substantially in the same manner, charging fees for admission, which involves the employment of men on the Sabbath to perform similar duties to those regularly performed by them on secular days. It does not clearly appear that the plaintiff is not violating provisions of law enacted to secure a proper observance of the Sabbath, and it cannot fairly be said that the police in threatening to close the business on Sundays are acting arbitrarily. For the reasons expressed by me in Burns v. McAdoo (113 App. Div. 165) and in Devlin v. McAdoo (116 id. 224), I am of opinion that the temporary injunction order should not have been granted. I, therefore, concur in the reversal of the injunction order.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.